WE are still satisfied that the principles recognized in the opinion formerly delivered in this case, are correct; but, upon further examination of the record, we are convinced that we were incorrect, in assuming the fact to be, that neither of the appellees possessed any specific equity in the land claimed by them, at the time Scott exhibited his bill in equity. Prior to that time, it appears that the appellees, A. F. M’Millen and the heirs of Jones, held an equity in the lands which were afterwards conveyed to them by Samuel M’Millen; and, as to them, the bill of Scott was properly dismissed.
The opinion formerly rendered by this court, must, therefore, as respects A. F. M’Millen and Jones’ heirs, be set aside and held for nought, and the decree of the court below, as to them, affirmed with costs ; but as to the other appellees, the opinion of this court must remain unaltered, and further proceedings had in the circuit court, not inconsistent therewith.